Title: To James Madison from Joseph Jones, 8 [January] 1797
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Charlottesville 8th. Decr. [January] 1797.
I recd. the other day yours of the 16th ult. inclosing a part of paines letter to the president (from 41 to 64) the appendix and the first number of Mr Pelham, which as a specimen of the writers design, and liberality of sentiment, does not exhibit him in a very favourable point of view. This man is not for a total but partial disorganisation, and as he belongs to or speaks from Connecticut will not I expect be stigmatised with the common epithet of Disorganiser but had he blown the trumpet in the South he would certainly have been placed in that predicament. He does not degrade us to the servile office of toad eaters, but exalts us to the honourable Station of Canibals or at least insinuates we have a strong propensity to Mans flesh and will I expect be found the best reason he can assign for a separation from the Southern people. I wish to see the other part of the pamphlet of Paines addressed to the P: and fear as the last part has come first the other has miscarried. If Mr. Jefferson gets it as he tells me he expects to do I may while here get the perusal. I see By the papers the probability of A’s being the P. but yet nothing satisfactory who will be the V. P. I shall continue here some weeks and have directed the Post Master in Fredericks [burg] to forward letters and papers to me here while I stay. No news what has been the effect of Ld Malmsburys embassy. This severe weather will prevent your receiving your goods from Virga. wch. yr. Father said had not been sent before the frost set in and must raise high the price of wood with you as well as provisions. I wish you all well. Yr friend & Servt.
Jos: Jones
